UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. APEXTALK HOLDINGS, INC. Exact name of registrant as specified in Charter Delaware 333-153838 26-1402471 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 637 Howard Street San Francisco, CA 94105 (Address of Principal Executive Offices) (888) 228 2829 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 19, 2010: 2,230,541 shares of common stock. APEXTALK HOLDINGS, INC. FORM 10-Q June 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4T. Control and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed and Reserved) Item 5. Other Information Item 6. Exhibits PART I FINANCIAL INFORMATION Item 1. Financial Information Our financial statements are as follows: APEXTALK HOLDINGS, INC. AND SUBSIDIARIES CONTENTS PAGE 1 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009. PAGE 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME FOR THE THREE ANDSIX MONTHS ENDED JUNE 30, 2(UNAUDITED) PAGE 3 CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY/ (DEFICIENCY) FOR THE SIX MONTHS ENDED JUNE 30, 2010 (UNAUDITED) PAGE 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) PAGES 5 – 12 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS APEXTALK HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 30,2010 (UNAUDITED) DECEMBER 31, 2009 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net From a related company - From third parties Other receivables, net Prepaid expenses - Deposits paid for acquiring property and equipment - Short term note receivable from a related company - Short term note receivable - Total Currents Assets Other asset - Property and Equipment, net Patent, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIENCY) Current Liabilities Accounts payable $ $ Accrued expenses Unearned revenue Short term note payable - Income tax payable - Other taxes payable - Shareholders' loan Total Liabilities Commitments and Contingencies - - Apextalk Stockholders' Equity (Deficiency) Common stock, authorized 1,000,000,000 shares, par value $0.001, 2,230,541 shares and 459,706 shares issued and outstanding on June 30, 2010 andDecember 31, 2009, respectively Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive income - Total Apextalk's Stockholders' Equity (Deficiency) ) Noncontrolling interests - Total Equity(Deficiency) ) Total Liabilities and Stockholders' Equity (Deficiency) $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 APEXTALK HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Telecom Revenue $ Consultancy Fees earned - from a related company - - Consultancy Fees earned - - Total Revenue Cost ofTelecom Services Gross Profit(Loss) ) ) Operating Expenses Payroll expenses Rent and utilities General and administrative Legal and professional fees Total Operating Expenses Income (Loss) From Operations ) ) Other Income Gain on Acquisition - - Interest income - - Total Other Income - - Income (Loss) from Operations before Income Taxes ) ) Provision for Income Taxes ) Net Income (Loss) ) ) Less: Net profit attributable to noncontrolling interests - - Net Income (Loss) attributable to Apextalk's Stockholders ) ) Other Comprehensive Income Total foreign currency translation gain - - Less: foreign currency translation gain attributable to noncontrolling interests - - Foreign currency translation gain attributable to Apextalk's stockholders - - Comprehensive Income (Loss) $ $ ) $ $ ) Basic and Diluted Net Income (Loss) per Share $ $ ) $ $ ) Weighted average number of common shares outstanding during the period - Basis and Diluted See accompanying notes to unaudited condensed consolidated financial statements. 2 APEXTALK HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY / (DEFICIENCY) (Unaudited) Total Accumulated Apextalk's Common Stock Other Stockholders' Shares Amount Paid in Capital Accumulated Deficit Comprehensive Income Equity(Deficiency) Noncontrolling Interest Total Equity (Deficiency) Balance, December 31, 2009 $ $ $ ) $
